Case 3:19-cr-00029-GMG-RWT Document 22 Filed 04/24/19 Page 1 of 5 PageID #: 47




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  MARTINSBURG

 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                                  Case No.: 3:19-CR-29
                                                     (GROH)

 MICHAEL KENNEDY,

                      Defendant.


                         FIRST AMENDED SCHEDULING ORDER

        On April 23, 2019, Chief District Judge Gina M. Groh entered an Order [ECF No.

 21] Continuing the Trial and Pretrial Conference in this matter. Based on that Order, the

 Court hereby AMENDS its Initial Scheduling Order [ECF No. 15], and sets the

 following amended disclosure, pre-trial, and trial dates:

        IT IS ORDERED THAT:

        (1)    All motions, including any motion for a bill of particulars pursuant to Rule

 7(f) of the Federal Rules of Criminal Procedure and LRCrP 47.01, shall be filed on or

 before September 4, 2019. All such motions shall contain or be accompanied by a

 memorandum or brief presented at the time of filing setting forth the reasons and legal

 support for granting such motion. If this memorandum or brief is not presented at the

 time of filing, the motion will be dismissed.

        (2)    Responses to all such motions with legal support or memorandum shall be

 filed on or before September 11, 2019.


                                                 1
Case 3:19-cr-00029-GMG-RWT Document 22 Filed 04/24/19 Page 2 of 5 PageID #: 48



        (3)    A hearing on all motions, if referred to the Magistrate Judge by the Court,

 shall be held by the Magistrate Judge on September 18, 2019, at 1:30 p.m. If any of

 the pre-trial motions require the taking of testimony, the party offering the testimony

 shall notify the Magistrate Judge's Chambers seven (7) days prior to the hearing to

 obtain a court reporter for the hearing. The defendant shall be present at the hearing on

 all pre-trial motions. The United States Marshals Service requires that subpoenas for

 witnesses be issued ten days prior to the date of the hearing in order for them to be able

 to serve them. The Motions Hearing previously scheduled before Magistrate Judge

 Trumble for May 22, 2019, is CANCELLED.

        (4)    Rule 404(b), Giglio, and Roviaro evidence shall be disclosed on or before

 September 17, 2019. LCrR16.06.

        (5)    It is requested that the government disclose materials described in 18

 U.S.C. § 3500 (Jencks Act material) on or before September 17, 2019.

        (6)    All proposed voir dire questions, motions in limine (which must be limited

 to matters actually in dispute) and proposed jury instructions shall be submitted by

 counsel to the Court and opposing counsel on or before September 19, 2019.

 LCrR24.01.

        The proposed jury instructions will (1) contain the style of the case, (2) the name

 of the party submitting the jury instructions, (3) be separately and consecutively

 numbered, (4) state by title the subject matter of the instruction, and (5) include a

 recorded citation of authority in support of the proposed jury instruction.




                                              2
Case 3:19-cr-00029-GMG-RWT Document 22 Filed 04/24/19 Page 3 of 5 PageID #: 49



        Objections to opposing counsel’s instructions of law are due in writing no later

 than the last working day before trial.

        Counsel are required to provide to the court by email the voir dire and

 instructions in WordPerfect or Microsoft Word format. Please contact the Chief District

 Judge’s Chambers for an email address prior to filing.

        (7)    By September 17, 2019, counsel for each party shall file with the United

 States Clerk's Office, Martinsburg Division and serve upon opposing counsel a list of

 probable witnesses and possible witnesses (identified as such), but not whether or not

 the Defendant shall be a witness. The list shall state the full name and address of each

 witness and shall also contain a brief statement of the subject matters to be covered by

 each witness. Expert witnesses and record custodians, shall be identified as such on

 the list. LCrR16.07.

        (8)    By September 17, 2019, counsel for each party shall file with the United

 States Clerk's Office, Martinsburg Division and serve upon opposing counsel a list of

 exhibits to be offered at trial. In addition, counsel for each party shall number the listed

 exhibits with evidence tags which may be obtained from the Clerk and shall exchange a

 complete set of marked exhibits with opposing counsel (except for large or voluminous

 items or other exhibits that cannot be reproduced easily). LCrR16.08. Further, each

 party shall deliver to the Clerk’s Office a courtesy copy of their marked exhibits for the

 Court’s review and preparation for trial. Each party shall retain the original exhibits,

 which are to be tendered to the Clerk at trial.




                                               3
Case 3:19-cr-00029-GMG-RWT Document 22 Filed 04/24/19 Page 4 of 5 PageID #: 50



        (9)    If this matter results in the formulation of a plea agreement, counsel shall

 submit to the Court the executed plea agreement or an unexecuted final proposed

 agreement by October 1, 2019.

        (10)     A pre-trial conference in this case will be held on October 3, 2019, at

 9:30 a.m., before the Honorable Gina M. Groh, to discuss all pending matters and to

 confirm the trial date.

        (11) Jury selection in this matter will be conducted before the Court at the
 following time and place:

                 W. Craig Broadwater Federal Building and U.S. Courthouse
                                   217 West King Street
                             Martinsburg, West Virginia 25401

                        Second Floor before Chief District Judge Groh

                                October 8, 2019, at 9:00 a.m.

        (12)    Trial will commence upon completion of jury selection in all cases

 scheduled for trial.

        IF A PARTY DESIRES TO FILE A MOTION FOR A CONTINUANCE OF A

 TRIAL OR ANY OTHER SCHEDULED EVENT, COUNSEL FOR THAT PARTY

 SHALL, PRIOR TO THE FILING OF ANY MOTION, MEET AND CONFER WITH

 OPPOSING COUNSEL AND AGREE UPON THREE NEW DATES SHOULD THE

 MOTION BE GRANTED AND THAT INFORMATION SHALL BE INCLUDED IN THE

 MOTION. IF COUNSEL FOR THE OPPOSING PARTY OBJECTS TO A

 CONTINUANCE, THAT FACT SHALL ALSO BE NOTED IN THE MOTION.

        (13)    Defendant shall appear at every scheduled matter including, but not

 limited to, motion hearing, pretrial conference, trial and every other proceeding.

                                               4
Case 3:19-cr-00029-GMG-RWT Document 22 Filed 04/24/19 Page 5 of 5 PageID #: 51



        (14)    Defense counsel shall notify the Clerk of Court in writing at least a week

 in advance if the services of an interpreter are required for a hearing or trial.

        (15)   All deadlines set forth in the previous scheduling order, unless amended

 herein, remain in full force and effect.

        The Clerk of the Court is directed to provide a copy of this Order to parties who

 appear pro se and all counsel of record, as applicable, as provided in the Administrative

 Procedures for Electronic Case Filing in the United States District Court for the Northern

 District of West Virginia.

        DATED: 4-24-2019




                                               5
